Grant, J.
(after stating the facts). The contestant’s contention is:
1. That taxes rejected by the auditor general for ■erroneous or. indefinite description cannot be reassessed upon a different description than that contained in the original assessment roll.
2. That the taxes in this- case were assessed upon a different description of land than that contained in the original assessment.
3. That the board of review is the only body clothed with power to review the roll and correct errors in the ■description of property.
We are of opinion that proposition No. 1 is sound, .and .should be applied where the description is too indefinite for correction; in other words, the statute does not authorize boards of supervisors in reassessing taxes to correct descriptions absolutely void for indefiniteness, but only authorizes the board in such cases to reassess the taxes upon the taxable property of the proper township. Auditor General v. Smith, 125 Mich. 576. The original assessment in that case was of “the center 22 feet” of a certain lot. The auditor general held the assessment void for indefiniteness and canceled it. It was reassessed as “ the easterly 22£ feet of westerly 44£ feet of lot 2,” etc. The reassessment was held void, the court saying that no one could tell whether the center 22 feet of the lot, running east and west or north and south, was intended. It would seem to follow from that case that if the descriptions which were held void in Jackson v. Sloman, 117 Mich. 126, and Petit v. Railroad Co., 114 Mich. 362, had been reassessed upon a description of land claimed to be the one intended to be assessed, such reassessment would have been held void. Description of lands upon the assessment roll by abbreviation is held good. Auditor General v. Sparrow, 116 Mich. 574; State v. Mayor, etc., of Newark, 36 N. J. Law, 288. The proper test to be applied, as gathered from the authorities, is: Is the •description sufficiently definite to be identified by a competent person ? Justice Cooley, in his work on Taxation .(2d Ed.), p. 407, says:
*16‘ ‘ A more satisfactory rule would seem to be that ‘ the designation of the land will be sufficient if it afford the means of identification, and do not positively mislead the owner,’ or be calculated to mislead him.”
Black says:
“A description into which such characters [abbreviations and figures] enter will be good and sufficient, provided they are familiar, easily understood, not misleading, and full enough to point out the particular land with certainty.” Black on Tax Titles, § 114.
Tested by this rule, we think that the description on the tax rolls of 1899 and 1900 was sufficient. There is but one plat or map in the village of Muskegon. The second map included the descriptions the same as the first, except as to those that had been added. There was no other description upon the map or plat to correspond with that in this case. The abbreviations “ E. &C.” were well understood. It was impossible for anybody to have been mistaken as to what map or plat was referred to. An examination would easily locate the description of the property. We are therefore of the opinion that the description upon the tax rolls of 1899 and 1900 was valid, and that the cancellation by the auditor general was unauthorized. This being so, we think that a reassessment by the board of supervisors is valid.
2. The validity of the tax is attacked because the reassessment is not included in the resolution of the board of supervisors and the resolution does not contain the description of the land. Counsel cite Gage v. City of Saginaw, 128 Mich. 682. In that case an examination of the record shows that no resolution was passed which either directly or indirectly included the plaintiff’s land. In the present case, as required by statute, the county treasurer duly made his report to the board. The board directed the county treasurer to separate and tabulate the rejected taxes into schedules for the several townships and municipalities. These schedules and the original list were referred by the board to its committee on apportionment *17and rejected taxes. That committee reported the facts, and recommended the reassessment of this among other lands, referring to them by schedule. The report was adopted by the board. We think this constituted a valid reassessment. A reference to a report and adopting it makes it a part of the proceedings of the council, and it is not necessary that it should be written out at length upon the records.
Judgment affirmed.
Moore, C. J., and McAlvay, Blair, and Ostrander, JJ., concurred.